        Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 1 of 64



 1   Mark E. Ellis(SBN 127159)                     L. Timothy Fisher(SBN 191626)
     Anthony P.J. Valenti(SBN 284542)              Yeremy O. Krivoshey(SBN 295032)
 2   Lawrence K. Iglesias(SBN 303700)              Blair E. Reed(SBN 316791)
     ELLIS LAW GROUP LLP                           BURSOR &FISHER,P.A.
 3   1425 River Park Drive, Suite 400              1990 North California Blvd., Suite 940
     Sacramento, CA 95815                          Walnut Creek, CA 94596
 4   Tel.;(916)283-8820                            Tel.:(925)300-4455
     Fax:(916)283-8821                             Fax:(925)407-2700
 5   Email: mellis@ellislawgrp.com                 Email: ltfisher@bursor.com
          avalenti@ellislawgrp.com                      ykrivoshey@bursor.com
 6        liglesias(a~ellislawgrp.com                   breed(a~bursor.com
 7                                                 Scott A. Bursor(SBN 276006)
                                                   BURSOR &FISHER,P.A.
 8                                                 2665 S. Bayshore Dr., Suite 220
                                                   Miami,FL 33133
 9                                                 Tel.:(305)330-5511
                                                   Fax:(305)676-9006
10                                                 Email: scoff@bursor.com
11   Attorneysfor Defendant Rash Curtis &          Attorneysfor Plaintiffand the Classes
     Associates
12

13
                                 UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
     IGNACIO PEREZ,on Behalf of Himself and all   Case No.: 4:16-cv-03396-YGR JSC
16   Others Similarly Situated,
                                                  STIPULATION TO CORRECT THE
17                       Plaintiff,               RECORD
18         v.                                     Assigned to Hon. Yvonne Gonzalez Rogers
19   RASH CURTIS &ASSOCIATES,

20                      Defendant.
21

22

23

24

25

26

27

28

                                               -1-
                                 STIPULATION TO CORRECT THE RECORD
          Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 2 of 64



  1                            STIPULATION TO CORRECT THE RECORD
  2          Following a jury trial, this Court entered judgment against Defendant Rash Curtis &

  3 Associates. Defendant appealed. Plaintiff and Defendant now stipulate to correct the record for

 4 purposes of appeal.

 5          "If anything material to either party is omitted from ...the record [on appeal] by error or

 6 accident, the omission ...may be corrected and a supplemental record may be certified and forwarded

 7 ... on stipulation ofthe parties ...." Fed. R. App. P. 10(e)(2)(A).

 8           Under Rule 10(e)(2), when materials are considered by a district court, but they are

 9 inadvertently omitted from the record, the record may be supplemented with those materials in order to

10 "reflect[] what actually occurred in the district court." Townsend v. Columbia Operations,667 F.2d

11 844, 849(9th Cir. 1982); see United States v. Kelly, 535 F.3d 1229, 1241-42 & n.10(10th Cir. 2008)

12 (approving a district court's supplementation ofthe record with a written copy ofjury instructions that

13 had been read to the jury but had not been transcribed by the reporter).

14          On Apri126, 2019, prior to trial, this Court emailed to counsel three proposed documents,

15 which would be argued at a pretrial conference: pre-evidence jury instructions,jury instructions, and a

16 jury verdict form.(See Ex. A (email from Court); Exs. B-D (attached documents).} The contents of

17 those documents were then argued before the Court at the pretrial conference on Apri129, 2019. See

18 ECF 303. However, the documents themselves—and by extension the exact language referenced by

19 the parties and the Court during the pretrial conference—were not entered onto the record.

20          The parties agree that these documents should properly be part ofthe record. See Fed R. App.

21 P. 10. They "reflect[] what actually occurred in the district court," Townsend,667 F.2d at 849, and

22 give necessary context for fully understanding the transcript ofthe pretrial conference. Accordingly,

23 the parties stipulate to supplement the record on appeal with the documents attached in the Court's

24 April 26,2019 email. Copies ofthose documents are included in the attached E~ibits B-D.

25          Because Rule 10(e)(2)(A) permits the record to be supplemented "on stipulation ofthe parties,"

26 no further action from this Court is required.

27

28

                                                      -2-
                                     STIPULATION TO CORRECT THE RECORD
         Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 3 of 64



 1
       Dated: November 2, 2020                     ELLIS LAW GROUP LLP
 2

 3                                                 By:/s/Mark E. Ellzs

 4                                                                   Mark E. E11is

 5

 6                                                 Attorneysfor Defendant

 7     Dated: November 2, 2020                     BURSOR &FISHER,P.A.

 8
                                                   By:/s/Scott A. BursoN
 9
                                                                   Scott A. Bursar
10

11 '

12
                                                   Class Counsel
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -3-
                                 STIPULATION TO CORRECT THE RECORD
Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 4 of 64




                 ~             ;           ~
               Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 5 of 64


Lawrence Iglesias

From:                            Anthony Paul John Valenti
Sent:                            Monday, November 2, 2020 10:58 AM
To:                              Lawrence Iglesias
Cc:                              Mark Ellis
Subject:                         FW: 16-3396 Perez v. Rash Curtis
Attachments:                     16-3396 Perez -Jury Instructions (Copy) -Parties' Copy.pdf; 16-3396 Perez - Pre-
                                 EvidenceJury Instructions (Copy).pdf; 16-3396 Perez -Verdict Form (Copy).pdf


From: v~rchambers@cand.uscourts.~ov <y~rchambers@cand.uscourts.~ov>
Sent: Friday, April 26, 2019 9:20 AM
To; Lrkrivashev@bursor.com; breed@bursor.com; ItfisherCa@bursor.com; Anthony Paul John Valenti
<AValenti@ellislaw~rp.com>; Mark Ellis <mellis(a7ellislaw~rp.com>
Subject: 16-3396 Perez v. Rash Curtis

Counsel,

Please find attached a current draft of the jury instructions and corresponding verdict form for the Perez
trial. You should receive three documents,jury instructions to be read before the presentation of
evidence, after the presentation of evidence, and the verdict form. Please note that this draft is being sent
as a courtesy and is subject to change.


Regards,


Chambers of Non. Yvonne Gonzalez Rogers
U.S. District Court, Northern District of California
1301 Clay Street, 4th Floor
Oakland, CA 94612
Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 6 of 64




                                           ~,
                                ~
                                /:         .~~
                 Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 7 of 64




             1

             2

             3                                UNITED STATES DISTRICT COURT
             4                               NORTHERN DISTRICT OF CALIFORNIA
             5

             6     IGNACIO PEREZ,ET AL.,                     CASE No. 16-cv~,03396-YGR
             7                 Plaintiffs,                   CLASS AcTru~~
                                                             VERDICT FOR ~1
             g           VS.

             9     RASH CURTIS &ASSOCIATES,

            10                 Defendant.

            11

            12
0 0         13
U
.~
 ~U         14
~o
Q U
            15
v1 ~~"

CCU   '-~
~Q          16
~
~ ~
  ~         17
 0
~~
      z Is
            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
                 VExD[CT Foy                                                     No.4:16-Cv-03396-YGR
              Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 8 of 64




          1          WE,THE JURY IN THE ABOVE-ENTITLED CASE,unanimously render the following

          2   verdicts in accordance with the instructions provided by the Court:

          3
                     A. On Plaintiff Perez's individual claims under the Telephone Consumer Protection
          4              Act:
          5

          6          1. Did Rash Curtis call Plaintiff Ignacio Perez on his cellular telephone during the class
                         period with the Global Connect dialer?
          7
                        [Other Optian: Did Rash Curtis obtain PlaintiffIgnacio Pcrez's cellular telephone
          8
                        number via skip-tracing and call him on his cellular telephone during the class period
          9
                        with the Global Connect dialer?]
         10

         11
                                 Yes                   'ti o
         12

o        13              If you answered "no" to Que~ti~~n ~;o. 1, ,kip Question Nos. 2 and
                                                                                        ~`~ 3 and proceed
U
U
    ~~
         14              to Question No, ~. if yc~~e an~~~ crc~l ~'.~es' to Question No. 1, answer Question
~   O
Q v                      Nos.2 and 3.
  ~~     15
~Q       16
                    2, How many timc~ dici Rash Curtis call 1'laintilfIgnacio Perez on his cellular telephone
~ ~      17
                        during the class period ~~ith the Global t~onnect dialer?
  0
~ ~
  2      18

         19

         20
                    3. H~~« «puny of the calls in ~ our answer to Question No.2 were made using an artificial
         21
                        or prerccurd~~d voice?
         22

         23

         24

         25

         26

         27

         zs
              VEx~ICT Foy                                                                  No.4:16-cv-03396-YGR
              Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 9 of 64




                       B. On Class Members' claims under the Telephone Consumer Protection Act, with
          1
                          respect to defendant's use of the Global Connect Dialer:
          2
                       4. Did Rash Curtis make calls with its Global Connect dialer to Class Members' cellular
          3
                           telephone numbers during the class period without their prior express consent?
          4               [Other Option: Did Rash Curtis obtain Class Members' cellular telephone numbers via
          5                skip-tracing and call them on their cellular telephone during the class period with the

          6                Global Connect dialer and without their prior express consent?]

          7

          8                        Yes                        No
          9
                          If you answered "no" to Question No. 4, skiff Quc~tiun tios. 5 and 6 and proceed
         10
                          to Question No. 7. If you answered `~~cs" t~, (lucstion ~i~~. ~d, answer Question Nos.
         11
                          5 and 6.
         12

o        13           5. State the number of ca11s Rash (~~r~i~ ma~i~~ ~~it1~ its G1oba1 Connect~dialer to Class
v
   ~~
 ~~
.~       14               Members' cellular telephc~~~e n u n~ h~ r; ~i u r i n ~v~ the class period without their prior
    o
                          express consem
Q U
    '~   15

~Q       16
~ ~
~ ~
~~       17
    0
    z Ig              6. E I~~w many ofthe calls in yutir answer tc~ (,question No. 5 were made using an artificial
                          ~~i~ prerecorded voice?
         19

         20

         21

         22

         23

         24

         25

         26

         27

         28

              V~RrxCT Fo1uv1                                                                          No.4:16-cv-03396-YGR
            Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 10 of 64




                   C. On Class Members' claims under the Telephone Consumer Protection Act, with
        1
                      respect to defendant's use of the VIC Dialer:
        2
                   7. Did Rash Curtis make calls with its VIC dialer to Class Members' cellular telephone
        3
                      numbers during the class period without their prior express consent?
        4
                      [Other Option: Did Rash Curtis obtain Class Members' cellular telephone numbers via
        5
                      skip-tracing and call them on their cellular telephone during the class period with the
        6             VIC dialer and without their prior express consent?]
        7

        8
                               Yes                      No
        9

       10             If you answered "no" to Question Nn.'%. ski~~ Question ~~~s. 8 and 9 and proceed
                      to Question No. 10. If you answered "~~e~'" t~~ Question ltio. 4, answer Question
       11
                      Nos.8 and 9.
  ~    12
~ ~
U~     13
                  8. State the number of c~11~ Rail, ('a~~li~ rna~i~ ~. ith its VIC dialer to Class Members'
•"
 ~~v   14             cellular telephone nu~nber5 ~furin~~ ~E~~ ~ I~~;~ ~~c~~i~dwithout their prior express consent:
~ o
Q ~    15
~ ~~
  Q    16
~ ~
~ ~               9. ~1 «~~ many ,.~f~ t }iG r~ i l ~ i n your answer tc~ Question No. 8 were made using an artificial
~Z     18             or prerecorded voice?
       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
            VExDICT Foy                                                                        No.4:16-CV-03396-YGR
               Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 11 of 64




                        D. On Class Members' claims under the Telephone Consumer Protection Act, with
           1
                           respect to defendant's use of the TCN Dialer:
           2
                        10. Did Rash Curtis make calls with its TCN dialer to Class Members' cellular telephone
           3
                           numbers during the class period without their prior express consent?
           4
                           [Other Option: Did Rash Curtis obtain Class Members' cellular telephone numbers via
           5
                           skip-tracing and call them on their cellular telephone during the class period with the
           6               TCN dialer and without their prior express consent?]
           7

           8
                                   Yes                    m.
           9

          10               If you answered "no" to Question No. Z0, you are finished. If you answered "yes"
                           to Question No. 10, answer Question Igo. 1:L
          11

          12
                        ll. State the number of calls Rash Curtis made with its TCN dialer to C <i5~ Members'
U0 `'_"
    0     13
                           cellular telephone numbers during the class period without their prior express consent:
+~ ~
.~
 ~U       14
~o
Q U       15

    "'

C/~ Q
          16
~ ~
~ ~
~~        17
    0
          18
               Please sign and date this verdict formq then return to the Court.
          19

          20   Dated:

          21                                                FOREPERSON NUMBER

          22
                                                            FOREPERSON SIGNATURE
          23

          24

          25

          26

          27

          28
               VE~tC1'Fo1zM                                                                   No.4:16-cv-03396-YGR
Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 12 of 64
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 13 of 64




 1

 2
                               UNITED STATES DISTRICT COURT
 3                           NORT~IERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
 4

 S
      IGNACIO PEREZ,ET AL,
                                             Case No. 4:16-cv-03396-YGR
 6
                        Plaintiffs,
                                             CLASS ACTION
 7          v.

 8                                           PRE-EVIDENt'1 .1 E 12Y INSTRUCTIONS
      TATA CONSULTANCY SERVICES,LTD.,

 9
                       Defendant.
10

11

12

13

14

15'

16

17

18

19

20

21

22

23

24

25

26

27

28


        INSTRUCTIONS
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 14 of 64




 1                                                   DUTY OF A ,TURY

 2                                     [JOINT PROPOSED INSTRUCTION NO.2]

 3            Members of the jury: You are now the jury in this case. It is my duty to instruct you on the

 4    law.

 5            These instructions are preliminary instructions to help you understand the principles that

 6    apply to civil trials and to help you understand the evidence as you listen to it. You wi11 be allowed

 7    to keep this set of instructions to refer to throughout the trial. These instructions are not to be taken

      home and must remain in the jury room when you leave in the evenin<<~.

 9           It is your duty to find the facts from all the eviden~c in the case. ~l'o those facts you will apply

1Q   the law as I give it to you. You must follow the law a~ (~_~ i r e it to ~ c~~t~ ~~~l~erher you agree with it or

11    not. And you must not be influenced by any personal lil:~~ or dislikes, o~inic~n .prejudices or

12   sympathy. That means that you must decide the ~;~~~ >~~1c1~~ on the evidence b~fure ~~~~u. You will
13' recall that you took an oath to do so.

14           Please do not read into tl~cseinstructi~ ~~~~ , ,r ,~m~thi~ig I may say or do that I have an opinion

15   regarding the evidence or w11at your verdict ~lloti~l~1 h~~.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             1
                                                                                                     16-cv-03396-
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 15 of 64




 1                         BiIRDEN OF PROOF -PREPONDERANCE OF THE EVIDENCE

 2
                                 [JOINT PROPOSED JURY INSTRUCTION NO.3]
 3
             When a party has the burden of proving any claim or affirmative defense by a preponderance
 4
      of the evidence, it means you must be persuaded by the evidence that the claim or affirmative
 5
      defense is more probably true than not true.
 6
             You should base your decision on all ofthe evidence, regardless of which party presented it.
 7

 8

 9

10

11

12

13

14

15'

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
        Y INSTRUCTIONS
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 16 of 64




 1                                          WHAT IS EVIDENCE

 2
                              [.TOINT PROPOSED JURY INSTRUCTION NO.4]
 3
           The evidence you are to consider in deciding what the facts are consists of:
 4
           1.     The sworn testimony of any witness;
 5
           2.     The exhibits that are admitted into evidence;
 6
           3.     Any facts to which the lawyers have agreed; and
 7
           4.     Any facts that I may insCruct you to accept as proved.
 8

 9

10

11

12

13

14'

15 ~

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
                                                                                      4:16-cv-03396-
         Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 17 of 64




 1                                                 WHAT IS NOT EVIDENCE

 2
                                       (JOINT PROPOSED JURY INSTRUCTION NO.5]
 3
                In reaching your verdict, you may consider only the testimony and exhibits received into
 4
       evidence. Certain things are not evidence, and you may not consider them in deciding what the facts
 5
       are. I will list them for you:
 6
               (1)      Arguments and statements by lawyers are not evidence. The lawyers are not
 7
       witnesses. What they have said in their opening statements, closin~~ ar~,uments and at other times is
 8
       intended to help you interpret the evidence, but it is not evidence. If the facts as you remember them
 9
       differ from the way the lawyers have stated them, your lnem~>ry of the nl controls.
10
               (2)      Questions and objections by lawyers arc n~ ~t ~~vici~nc~..~~t~nt-neys have a duty to their
11
       clients to object when they believe a question is ir~~~~roprr ender the rules of cvi~jence. You should
12
       not be influenced by the objection or by the court ~ ~ ru I i n ~_ c,rl it.
13
               (3)      Testimony that is excluded or ~Iricken. ~~~~ ~}~.lt you have been instructed to disregard,
14
       is not evidence and must not h~ cousid~c•~~. In :~,I~litit~n ~t~me evidence was received only for a
15 '
       limited purpose; when I hav e instructed you t~~ cr~n~i~l~r ~~rtaii~ evidence only for a limited purpose,
16
       you must do so and ~~ou m:~_~ n~~t consider that evi~icr~ci I~~ ~r anyother purpose.
17
               (4)      A~~~ think.-nu ~~~a~~ hive seen or heard ~~-hen the court was not in session is not
18
       evidence. You are to decide the c~s~ s«lely on the e~i~i~nce received at the trial.
19

20

21

22

23

24

25

26

27

28

                                                                 4
       JURY INSTRUCTIONS
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 18 of 64




 1                                    EVIDENCE FOR A LIMITED PURPOSE

 2
                                 [JOINT PROPOSED JURY INSTRUCTION NO.6]
 3
             Some evidence may be admitted only for a limited purpose.
 4
             When I instruct you that an item ofevidence has been admitted only for a limited purpose,
 5
      must consider it only for that limited purpose and not for any other purpose.
 6

 7

 8

 9

10

11

12

13

14

15

16'

17

18

19

20

21

22

23

24

25

26

27

28

                                                       E
         INSTRUCTIONS                                                                  4:16-cv-03396-
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 19 of 64




 1                                  DISTRICT AND CIRCUMSTANTIAL EVIDENCE

 2
                                   [JOINT PROPOSED.TURY INSTRUCTION NO.7]
 3
              Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as
 4
      testimony by a witness about what that witness personally saw or heard or did. Circumstantial
 5
      evidence is proof of one or more facts from which you could find another fact. You should conside
 6
      both kinds of evidence. The law makes no distinction between the weight to be given to either dire
 7
      or circumstantial evidence. It is for you to decide how much weight tc~ give to any evidence.
 8           For example, imagine that you see water on the sidewalk in the morning. The water could b
 9    evidence that it rained overnight. It could also be evide~~c~ that a gar~icr~ Dose that had been left on.
10    Before you decide that a fact has been proved by circun~~i~~ntit~f c~~ i~ier~cc. you must consider all the
11    evidence in the light of reason, experience, and e~>>~~moi1 Manse.

12

13

14
15'

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          0
          INSTRUCTIONS                                                                                  ~c3!I:S'1
        Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 20 of 64




 1                                            RULING ON OBJECTIONS

 2
                                   [JOINT PROPOSED JURY INSTRUCTION NO.8]
 3
              There are rules of evidence that control what can be received into evidence. When a lawyer
 4
       asks a question or offers an e~ibit into evidence and a lawyer on the other side thinks that it is not
 5
       permitted by the rules of evidence, that lawyer may object. If I overrule the objection, the question
 6
       may be answered or the e~ibit received. If I sustain the objection, the question cannot be answered,
 7
       and the exhibit cannot be received. Whenever I sustain an objecti~_~n tc~ a question, you must ignore
 8
       the question and must not guess what the answer might have been.
 9
              Sometimes I may order that evidence be stricken tr~,rl~ the rec~ ~r~l <~nd that you disregard or
10
       ignore that evidence. That means when you are deciclin~~ the case. ~~ou iT~ust not consider the_
11
       stricken evidence for any purpose.
12'

13 '

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          7
                                                                                         No.4:
        Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 21 of 64




 1                                               CREDIBILITY OF WITNESSES

 2
                                      [JOINT PROPOSED JURY INSTRUCTION NO.9]
 3
              In deciding the facts in this case, you may have to decide which testimony to believe and
 4
      which testimony not to believe. You may believe everything a witness says, or part of it, or none of
 5
      it.
 6
              In considering the testimony of any witness, you may take into account:
 7
              (1)     the opportunity and ability ofthe witness to see or l~car or know the things testified
 8
      to;
 9
              (2)     the witness's memory;
10
              (3)     the witness's manner while testifyin~~
ll
              (4)     the witness's interest in the out.om~ of the,ase, if any;
12
              (5)     the witness's bias orprejuci~ce, il~:In~_
13
             (6)      whether other evidence contra~ii~ted tl~L ~~ itn~;ss's testimony;
14
             (7)      the reasonablene~~ uCt~~e ~4itn~<~;~~ is>timot~y in light of allthe evidence; and
15'
             (8)      any other fac <<~rs that bear on hel iev <<h i I i i ~ .
16
              Sometimes a witne~~ rn~iy say something iirat i~ n~ ~t consistent with something else he or she
17
      said. Sometime, cj iti~erca~ ~ wi ~ n ~sso~ will give different versions of what happened. People often
                                    <_>~~
18
      forget thing` or make mistakes iti ti~ hat t(~~y rememh~ r. Also, two people may see the same event
19
      but rememb~ r i t differently. You may ~ ~ ~ nsidcr tl~~se differences, but do not decide that testimony is
20
      untrue just bccaus~ it differs from other• testimony.
21
              However, i I~ ~ ~~~2 decide that a ~`fitness has deliberately testified untruthfully about something
22
      important, you may ch~~se not icy believe anything that witness said. On the other hand, if you think
23
      the witness testified untruthfully about some things but told the truth about others, you may accept
24
      the part you think is true and ignore the rest.
25
              The weight ofthe evidence as to a fact does not necessarily depend on the number of
26
      witnesses who testify. What is important is how believable the witnesses were, and how much
27
      weight you think their testimony deserves.
28


      JURY INSTRUCTIONS                                                                                   3
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 22 of 64




 1                                        NO TRANSCRIPT AVAILABLE TO JURY

 2                                   [.TOINT PROPOSED JITRY INSTRUCTION NO.11]

 3          I urge you to pay close attention to the trial testimony as it is given. During deliberations

 4   will not have a transcript of the trial testimony.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          D
       Y                                                                              NO.4:16-cv-03396-
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 23 of 64




 1                                                  TAKING NOTES

 2                                   [JOINT PROPOSED JURY INSTRUCTION NO.12]

 3             If you wish, you may take notes to help you remember the evidence. If you do take notes,

 4   please keep them to yourself until you go to the jury room to decide the case. Do not let notetaking

 5   distract you. When you leave, your notes should be left in the courtroom. No one will read your

 6   notes.

 7             Whether or not you take notes, you should rely on your own rn~mory of the evidence. Notes

 8   are only to assist your memory. You should not be overly influenced h~ your notes or those of other

 9   jurors.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       10
       Y                                                                            No.4:1
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 24 of 64




 1                                         BENCH CONFERENCES AND RECESSES

 2                                    [JOINT PROPOSED JURY INSTRUCTION NO.13]

 3           From time to time during the trial, it may become necessary for me to talk with the attorneys

 4   out ofthe hearing ofthe jury, either by having a conference at the bench when the jury is present in

 5   the courtroom, or by calling a recess. Please understand that while you are waiting, we are working.

 6   The purpose of these conferences is not to keep relevant information from you, but to decide how

 7   certain evidence is to be treated under the rules of evidence and to ~~~ oid confusion and error.

 8           Of course, we will do what we can to keep the number and le~~`~ch of these conferences to a

 9   minimum. I may not always grant an attorney's request f~~r ~~ confers n~ e. Do not consider my

10   granting or denying a request for a conference as any in~i i ~ ~~ti~~n ~~f ~~n ~>~,irrion ofthe case or of what

11   your verdict should be.

12

13

14

15

lb

17

18

19

20

21

22

23

24

25

26

27

28

                                                          11
     JURY                                                                                  No.4:16-Cv-033
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 25 of 64




 1                                     QUESTIONS TO WITNESSES BY.TURORS

 2                                [DEFENDANT'S PROPOSED JURY INSTRUCTION NO.33]

 3           You will be allowed to propose written questions to witnesses after the lawyers have

 4   completed their questioning of each witness. You may propose questions in order to clarify the

 5   testimony, but you are not to express any opinion about the testimony or argue with a witness.

 6   If you propose any questions, remember that your role is that of a neutral fact finder, not an

 7   advocate.

 8           Before I excuse each witness, I will offer you the opportunity tc~ write out a question on

 9   a form provided by the court. Do not sign the question. 1 will revic~~v the question with the

10   attorneys to determine if it is legally proper.

11           There are some proposed questions that 1 ~~ i I1 n«1 ~7ermit, or will n~ ~i as(: in the wording

12   submitted by the juror. This might happen ~it}~~r ~iu~~ i~~ th~~ rules of evidence rlr ether legal

13   reasons, or because the question is expected <<~ hG an~~~ crud later in the case. I~t~ L do not ask a

14   proposed question, or if I rephrasE it. do n~~~ ~E,~~~nlate .~~; to the reasons. Do not give undue

15   weight to questions you or ~~~her jurors ~r~~pose. ti'~~u ~h~~ul~~ evaluate the answers to those

16   questions in the same mannar- you evaluate all of tl~c ~~~I~~~r ~~~ i~e~~ce.

17           By giving ~ u~~ the op~~i~rtl~~~ity to propose questions, I am not requesting or suggesting

18   that you do sc~. It will often be the cage that a law~r~r has not asked a question because it is

19   legally objecti~~nable or because a later ~~iCnes~ ma~}~" be addressing that subject.

20

21

22

23

24

25

26

27

28

                                                           12
     JURY INSTRUCTIONS
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 26 of 64




 1                                             OUTLINE OF TRIAL

 2
                                [JOINT PROPOSED.TURY INSTRUCTION N0.14]
 3
            Trials proceed in the following way: First, each side may make an opening statement. An
 4
     opening statement is not evidence. It is simply an outline to help you understand what that party
 5
     expects the evidence will show. A party is not required to make an opening statement.
 6
            The plaintiff will then present evidence, and counsel for the defendant may cross examine.
 7
     Then the defendant may present evidence, and counsel for the plai~~tif'I`may cross examine.

            After the evidence has been presented, I will instruct you on tl~c 1.aw that applies to the case
 9
     and the attorneys will make closing arguments.
10
            After that, you will go to the jury room to delir~ra~~ ~~ti y~ur~er~i;rt.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       13
        INSTRUCTIONS
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 27 of 64




 1                                 STIPULATIONS OF FACT [NECESSARY?]

 2
                               [JOINT PROPOSED.TURY INSTRUCTION NO.15)
 3
            The parties have agreed to certain facts that will be read to you. [Read Stipulated Facts].
 4
     You should therefore treat these facts as having been proved.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      14
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 28 of 64




 1                                  DEPOSITION TESTIMONY [NECESSARY?]

 2
                                [JOINT PROPOSED JURY INSTRUCTION NO.16]
 3
            A deposition is the sworn testimony of a witness taken before trial. The witness is placed
 4
     under oath to tell the truth and lawyers for each party may ask questions. The questions and answers
 5   are recorded.
 6
            The depositions of the following witnesses were taken on the fallowing dates:
 7
            [To be completed after deposition testimony is presented ~Il~r~i~i~~ the trial].
 8
            Insofar as possible, you should consider deposition testimony ~i~csented to you in the same
 9   way as ifthe witness so testified in court.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        15
       Y                                                                                         3
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 29 of 64




 1                                                  CONDUCT OF THE JURY

 2                                     [.TOINT PROPOSED JURY INSTRUCTION NO.10]

 3           I wi11 now say a few words about your conduct as jurors.

 4           First, keep an open mind throughout the trial, and do not decide what the verdict should be

 5   until you and your fellow jurors have completed your deliberations at the end ofthe case.

 6           Second, because you must decide this case based only on the evidence received in the case

 7   and on my instructions as to the law that applies, you must not be e~ E~used to any other information

 8   about the case or to the issues it involves during the course of your jury duty. Thus, until the end of

 9   the case or unless I tell you otherwise:

10           Do not communicate with anyone in any way al~~i ;in not lit a~~~ one else communicate with

11   you in any way about the merits ofthe case or an~~thirl~~ t~~ do with it. 'llii~ incl~~des discussing the

12   case in person, in writing, by phone or ele~tr~~ni~ ~T~~~;~n~. ~~i f .mail, text messaz_ir~~~, flr any Internet

13   chat room, blog, website or application, inclu~{in~~ but n~,t limited to Facebook, Y~uTube, Twitter,

14   Instagram, LinkedIn, Snapchat. ur any c~tf~~~r I~~ ,ru>> ,~f sc,~ia1 media. This applies to communicating

15   with your fellow jurors until 1 ;ive you the c~is~ f~~~r ~l~~l i hcrati~~n, and it applies to communicating

16   with everyone else including ~ ~~ur family members, y,~ur ~~n~~~loti~~r, the media or press, and the

17   people involved ire the trial, ait~~~«;rh you may notify ti ~~ur family and your employer that you have
                                ;.,_~
18   been seated as a juror in the case, an~~ I~~w long you L~~~~eet the trial to last. But, if you are asked or

19   approached il~ ,any way about your jury ~cr~ icc: car anything about this case, you must respond that

20   you have been ordered not to discuss the matter and report the contact to the court.

21           Because ~ ul~ ~~~ill receive all tl~r evidence and legal instruction you properly may consider to

22   return a verdict; do n~+t ~-~:ad. ~ti~atch ur listen to any news or media accounts or commentary about

23   the case or anything to do with it[,although I have no information that there will be news reports

24   about this case]; do not do any research, such as consulting dictionaries, searching the Internet, or

25   using other reference materials; and do not make any investigation or in any other way try to learn

26   about the case on your own. Do not visit or view any place discussed in this case, and do not use

27   Internet programs or other devices to search for or view any place discussed during the trial. Also,

28   do not do any research about this case, the law, or the people involved—including the parties, the

                                                            16
            TRUCTIONS                                                                         No.4:16-cv-03396-
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 30 of 64




 1   witnesses or the lawyers—until you have been excused as jurors. If you happen to read or hear

 2   anything touching on this case in the media, turn away and report it to me as soon as possible.

 3             These rules protect each party's right to have this case decided only on evidence that has

 4   been presented here in court. Witnesses here in court take an oath to te11 the truth, and the accuracy

 5   oftheir testimony is tested through the trial process. If you do any research or investigation outside

 6   the courtroom, or gain any information through improper communications, then your verdict may b

 7   influenced by inaccurate, incomplete or misleading information than h is not been tested by the trial

 8   process, Each of the parties is entitled to a fair trial by an impartial jin~~~, and if you decide the case

 9   based on information not presented in court, you will hc~~,.~ ~~:nied th~~ ~~arties a fair trial. Remember

10   you have taken an oath to follow the rules, and it is v~r~ i m~~~~~~ta~~t chat ~~~~~u follow these rules.

11            A juror who violates these restrictions j~:u~.~rdi~~~ the fairness of ~l~e~e proceedings, and a

12   mistrial could result that would require the entit~c ~ ~ i~~l ~~r~,ces~ to start over. Ii ~t~~~ ;juror is exposed 1

13   any outside information, please notify the court i iTi n~ c ~ I i ,l t ~~ 1 ~ .

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    17
          INSTRUCTIONS                                                                                         3
Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 31 of 64




                                i           1
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 32 of 64




 1

 2
                                   UNITED STATES DISTRICT COURT
 3                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
 4

 5
       IGNACIO PEREZ,ET AL,
                                                          Case No. 4:16-cv-03396-YGR
 6
                             Plaintiffs,
                                                          CLASS ACTION
 7            v.

 8                                                        ~TURY INSTRUC~11(_)1TS
       TATA CONSULTANCY SERVICES,LTD.,

 9
                             Defendant.
10

ll

12           The Court attaches hereto the jury in~tru~ii~ ~r~1. which were used to in~tru~t thejury orally on

13    May x, 2419.

14

15
      Dated: May x, 2019
16

17                                                          ).'VONI~1'L(iONZALEZ ROGERS
                                                       UNIT}:D STATES DISTRICT COURT.TUDGE
18'

19

20

21

22

23

24

25

26

27

28


      URY INSTRUCTIONS                                                                 No.4:16-Cv-03
           Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 33 of 64




     1
                                                              DUTY OF JURY
 2
                               [INSTEAD OF.TOINT PROPOSED JURY INSTRUCTION NO.22 & 23]
 3
                   Members ofthe jury, you have now heard all the evidence. The attorneys will have one last
 4

 5        chance to talk to you in closing argument. But before they do, it is my duty to instruct you on the

 6        law that applies to this case. You must follow these instructions as well as those that I previously

 7        gave you. You will have a copy of my instructions with you when ~ ou go to the jury room to
 8
          deliberate.
 9
                  You must decide what the facts are. You must ,;o~~sider sll tl~~ .~~ idence and then decide
10
         what you think happened. You must decide the f~c~u hu~~~~i ~~n the c~ id~i~c~ admitted in this trial.
11
                  Do not allow anything that happens ~~ur<i~i~ il~i~ c~.,~,~~troom ~o affect y;,ur dcci~ion. Do not
12

13' talk about this case or the people involved ili it t~ ith ~ln ~ ~ Inc, including family anti persons living in

14       your household, friends and c~~~~orkct~~. s~iriiu~~I I~.~~iers. advisors, or therapists. Do not do any

15       research on your own or as ~z group, Do not i E se d i ~ t i ~ ~ ~ ~,~ ~~ i es c>>~ ether reference materials,
16
                  These prohibition> ~~n c~~mmunications an~1 res~.~ r~~h e~;t~nd to all forms of electronic
17
         communicati~~n~. Igo li~t.use any cl~etronic devices ~-~r media, such as a cell phone or smart phone,
18
         PDA,computer, tablet device, the lntei~~~et, an« Tnt~1-n~t service, any text or instant-messaging
19

20       service, any Internet chat room, bldg_ ~~r website, including social networking websites or online

21       diaries, to send ~~r receive any inform~ition to or from anyone about this case or your experience as a

22       juror until after you li,l~ e been cliscliarged from your jury duty.
23               Do not investigate the case or conduct any experiments. Do not contact anyone to assist you,
24
         such as a family accountant, doctor, or lawyer. Do not visit or view the scene of any event involved
25
         in this case. If you happen to pass by the scene, do not stop or investigate. All jurors must see or hear
26
         the same evidence at the same time. Do not read, listen to, or watch any news accounts of this trial.
27

28       You must not let bias, sympathy, prejudice, or public opinion influence your decision.

                                                                      1
            Y                                                                                                  4:1
        Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 34 of 64




                 I will now tell you the law that you must follow to reach your verdict. You must follow the
 1

 2    law exactly as I give it to you, even if you disagree with it. If the attorneys say anything different

 3    about what the law means, you must follow what I say.

 4            In reaching your verdict, do not guess what I think your verdict should be from something I
 5
      may have said or done. You must not infer from these instructions or from anything I may say or d
 6
      as indicating that I have an opinion regarding the evidence or what y~t1r verdict should be.
 7

 8            Pay careful attention to all the instructions that I give you. All the instructions are irnportan

 9    because together they state the law that you will use in this c;~se. Yc~u ~r~ust consider all ofthe

10    instructions together.
11
              After you have decided what the facts are. ~~c,u may fnd that some in.4tr-uctions do not apply
12
      In thati case, follow the instructions that ~i~ ~ <<p~~14 ~~~~~i u~~ thorn together with the ia~t~ to reach your
13
      verdict.
14
              If I repeat any ideas ur rules of la~~ durir~,~ ~u~, instructions that does not mean that these i
15

16~   or rules are more important than the others. In additi~~~~. ~h~ ~~rder ici which the instructions are given

17    does not make ~n~ difference.
                                   .~,w
18           It is ~~~our duty to find the l;~c~5 ~~r~~m all the etiiclence in the case. To those facts you will
19
      apply the la~~ as I give it to you. You ~ n u 5t tolluw the law as I give it to you whether you agree with
20
      it or not. And ~ ~~u must not be influen~ ed by any personal likes or dislikes, opinions, prejudices, or
21
      sympathy. That mea~~s that you m~»t decide the case solely on the evidence before you. You will
22
      recall that you took an oath to do so.
23

24            In following my instructions, you must follow all ofthem and not single out some and ignore
25
      others; they are all important.
26

27

28

                                                             2
                                                                                               No.
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 35 of 64




 1                        BURDEN OF PROOF —PREPONDERANCE OF THE EVIDENCE

 2
                                [.TOINT PROPOSED JURY INSTRUCTION NO.3]
 3
             When a party has the burden of proving any claim or affirmative defense by a preponderance
 4
     ofthe evidence, it means you must be persuaded by the evidence that the claim or affirmative
 5
     defense is more probably true than not true.
 6
             You should base your decision on all of the evidence, regardless of which party presented it.
 7

 8

 9

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
     7URY INSTRUCTIONS                                                              No.4:16-cv-03396-Y
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 36 of 64




 1                                            WHAT IS EVIDENCE

 2
                                [JOINT PROPOSED JURY INSTRUCTION NO.4]
 3
             The evidence you are to consider in deciding what the facts are consists of:
 4
             1.     The sworn testimony of any witness;
 5
             2.     The e~ibits that are admitted into evidence;
 6
             3.     Any facts to which the lawyers have agreed; and
 7
             4.     Any facts that I may instruct you to accept as proved.
 8

 9

10

11

12

13

14

15'

16

17

18

19

20

21

22

23

24

25

26

27

28


      JURY                                                                           No.4:16-cv-03396-
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 37 of 64




 1                                              WHAT IS NOT EVIDENCE

 2
                                    [.TOINT PROPOSED JURY INSTRUCTION NO.5]
 3
             In reaching your verdict, you may consider only the testimony and exhibits received into
 4
     evidence. Certain things are not evidence, and you may not consider them in deciding what the facts
 5
     are. I will list them for you:
 6
             (1)      Arguments and statements by lawyers are not evidence. The lawyers are not
 7
     witnesses. What they have said in their opening statements, closing ar~yuments and at other times is

     intended to help you interpret the evidence, but it is not evidence. If t}~e facts as you remember them
 9
     differ from the way the lawyers have stated them, your memt~ry of t1~~ n~ controls.
10
             (2)      Questions and objections by lawyers arc ~~~~i ~~~iden~e. .-~«~~~~neys have a duty ro their
11
     clients to object when they believe a question is im~~~oper tinder the rules ~f ~vi~3ence. You should
12
     not be influenced by the objection or by the e~~u r~ ~ ~ ru I i n= on it.
13
             (3)      Testimony that is excluded or stricken, ~~r ih ~.i you have been instructed to disregard,
14
     is not evidence and must not h~ considered. 1~~ .~~f~iilinn s~~me evidence was received only for a
15
     limited purpose; when I hav e instructed you i~~ con~i~l~r ~~rtair~ evidence only for a limited purpose,
16
     you must do so and ~~ou min r~c,t consider that evic~rnc~ I ~ ~r and- other purpose.
17
            (4)       ~~~nyt~lin~ yn~;~ ~na~ have seen or heard ~~hen the court was not in session is not
1$
     evidence, You are to decide the cu ~ ~olely on the e~idance received at the trial.
19

20

21

22

23

24

25

26

27

28

                                                             5
             TRUCT'IONS                                                                     No.4:16-cv
         Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 38 of 64




  1                                    EVIDENCE FOR A LIMITED PURPOSE

 2
                                  [JOINT PROPOSED JURY INSTRUCTION NO.6)
 3
              Some evidence was admitted only for a limited purpose.
 4
               When I instruct you that an item of evidence has been admitted only for a limited purpose,
 5
       must consider it only for that limited purpose and not for any other purpose.
 6

 7

 8

 9

10

11

12

13

14

15 ~

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        C~
       7URYINSTRUCTIONS                                                                   4:16-cv-03396-
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 39 of 64




 1                                 DISTRICT AND CIRCUMSTANTIAL EVIDENCE

 2
                                  [JOINT PROPOSED ~TURY INSTRUCTION NO.7]
 3
             Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as
 4
     testimony by a witness about what that witness personally saw or heard or did. Circumstantial
 5
     evidence is proof of one or more facts from which you could find another fact. You should consider
 6
     both kinds of evidence. The law makes no distinction between the weight to be given to either direct
 7
     or circumstantial evidence. It is for you to decide how much wei~~ht t~~ give to any evidence.
 8           At the beginning of this trial, I gave you an example of circun~~t~.ntial evidence related to
 9   seeing water on the sidewalk in the morning. The water cnt~l~~. be evi~i~~nee that it rained overnight.
10   It could also be evidence that a garden hose that had hr.,n Ic~ii .,n. I3rf~,r~ ~ ou decide that a fact has
11   been proved by circumstantial evidence, you must con~id~~r all the evideil.~c in the light of reason,
12   experience, and common sense.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         7
                                                                                                        3
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 40 of 64




 1                                          RULING ON OBJECTIONS

 2
                                 [.TOINT PROPOSED JURY INSTRUCTION NO.8]
 3
             There are rules of evidence that control what can be received into evidence. When a lawyer
 4
     asks a question or offers an exhibit into evidence and a lawyer on the other side thinks that it is not
 5
     permitted by the rules. of evidence, that lawyer may object. If I overruled the objection, the question
 6
     may be answered or the exhibit received. If I sustained the objection. the question cannot be
 7
     answered, and the exhibit cannot be received. Whenever I sustairl~d an objection to a question, you
 8
     must ignore the question and must not guess what the answer might ~i~« ~, been.
 9
            Sometimes I may order that evidence be stricken f'rurll the rer~~r~i and that you disregard or
10
     ignore that evidence. That means when you are decidi,~ _~ ~h~ ~a~e_ ~~ou m~~~t not consider the
11
     stricken evidence for any purpose.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       Y                                                                               No.4:16-cv-03396-
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 41 of 64




 1                                             CREDIBILITY OF WITNESSES

 2
                                    [.TOINT PROPOSED JURY INSTRUCTION NO.9]
 3
             In deciding the facts in this case, you may have to decide which testimony to believe and
 4
     which testimony not to believe. You may believe everything a witness says, or part of it, or none of
 5
     it.
 6
             In considering the testimony of any witness, you may take into account:
 7
             (1)     the opportunity and ability ofthe witness to see or bear or know the things testified
 8
     to;
 9
             (2)     the witness's memory;
10
             (3)     the witness's manner while testifying :.
11
             (4)     the witness's interest in the out~<~mr ui~ ti~~ ~.ase, if any;
12
            (5)      the witness's bias or prejudice. ii~.~~~~
13
            (6)      whether other evidence contra~ii~tcd tl~~ ~~itn~ss's testimony;
14
            (7)      the reasonablenc~~~ ,~l' ~l~e ti~ itn~~~~~ ~ t~ s~iri~ony in light of all the evidence; and
15
            (8)      any other facto+•s that bear on ~~~cl ie~~<<hi li i~ .
16
             Sometimes a witn~„ n~~~v say something ghat i~ not c~n`i~tent with something else he or she
17
     said. Sometime, diti'c~~cn~ ~~ ilness~~ will give different versions of what happened. People often
18
     forget thin~~~ car make mistakes iri ~~~I~~t ti~~>v rememh~~r. Also, two people may see the same event
19
     but remember it differently. You may ~ ~ ~~~~idcr tl~~se differences, but do not decide that testimony is
20
     untrue just bcc~iu~~. it differs from otte r testimony.
21
             However, i (~ `c~u decide that a ~~ fitness has deliberately testified untruthfully about something
22
     important, you may ch.~~~~~ nc~t tc, believe anything that witness said. On the other hand, if you think
23
     the witness testified untruthfully about some things but told the truth about others, you may accept
24
     the part you think is true and ignore the rest.
25
            The weight of the evidence as to a fact does not necessarily depend on the number of
26
     witnesses who testify. What is important is how believable the witnesses were, and how much
27
     weight you think their testimony deserves.
28


     JURY INSTRUCTIONS                                                                                             K3'I.2'
        Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 42 of 64




 1                                                   CONDUCT OF THE JURY

 2                                     [JOINT PROPOSED JURY INSTRUCTION NO.10]

 3            I will now say a few words about your conduct as jurors.

 4            Because you must decide this case based only on the evidence received in the case and on

 5    instructions as to the law that applies, you must not be exposed to any other information about the

 6    case or to the issues it involves during the course of yourjury duty. Thus, until the end of the case

 7    unless I tell you otherwise:

 8            Do not communicate with anyone in any way and do not let any one else communicate with

 9    you in any way about the merits ofthe case or anything t~, ~3;~ with it. t~tiis includes discussing the

10    case in person, in writing, by phone or electronic mean.,_ ~ i;~ crr~ail. tc,~i rr~cssaging, or any Internet

11    chat room, blog, website or application, includiz~~~ ~it~t ll~;t limited to Fac~k~~ook. YouTube, Twitter,

12    Instagram, Linkedln, Snapchat, or any oth;:r t~~~~n~~ ~~I~~~~cia( media. This appli~5 to c~~inmunicating

13    with your fellow jurors until I give you the ca~~: f~~i- ~i~~l ih~ ration, and it applies to communicating

14    with everyone else including ~~r~ut- 1'ai7iilti n~~°~>>h~•rs. ~ our employer, the media or press, and the

15    people involved in the trial_ al~.hough you t~ia~ noiii~~ ~, cur f~~r~~ily and your employer that you have

16    been seated as a juror in the cage, and how long ~~ou ~~pect tl~e tl~iul to last. But, if you are asked or

17    approached in am ~~ ~i~ ghoul ~ ~~i~i jury service or any-thing about this case, you must respond that

18' you have be~~i ordered not~~to disc use tl~~ matter and report the contact to the court.

19            Bec~lii~a you have received all thr c~ id~r~cc and legal. instruction you properly may consider

20    to return a v~~ r~~} i c t: do not read, watch or listen to any news or media accounts or commentary about

21    the case or anytl~ i n t~ t~~ do with it[,altllo ugh I have no information that there will be news reports

22    about this case]; do ii{ ~t cl~> any r~se~~r~h, such as consulting dictionaries, searching the Internet, or

23    using other reference materials; and do not make any investigation or in any other way try to learn

24    about the case on your own. Do not visit or view any place discussed in this case, and do not use

25    Internet programs or other devices to search for or view any place discussed during the trial. Also,

26    do not do any research about this case, the law, or the people involved—including the parties, the

27    witnesses or the lawyers—until you have been excused as jurors. If you happen to read or hear

28    anything touching on this case in the media, turn away and report it to me as soon as possible.

                                                            10
         u                                                                                   No.
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 43 of 64




 1            These rules protect each party's right to have this case decided only on evidence that has

 2    been presented here in court. Witnesses here in court take an oath to tell the truth, and the accuracy

 3    of their testimony is tested through the trial process. If you do any research or investigation outside

 4    the courtroom, or gain any information through improper communications, then your verdict may b

 5    influenced by inaccurate, incomplete or misleading information that has not been tested by the trial

 6    process. Each of the parties is entitled to a fair trial by an impartial jury, and if you decide the case

 7    based on information not presented in court, you will have denied tl ~~ ~~arties a fair trial. Remember

 8    you have taken an oath to follow the rules, and it is very important that you follow these rules.

 9            A juror who violates these restrictions jeapardize~ ih~: fairnes1 , ~f' these proceedings, and a

10    mistrial could result that would require the entire trial pr~~~~~~ to sta~~t o~~~r~. If any juror is exposed i

11    any outside information, please notify the court in~~medi:tt~ ly.

12

13

14

15

16'

17

18

19

20

21

22

23

24

25

26

27

28

                                                            11
                                                                                                 4:16-Cv-03396-
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 44 of 64




 1                                              EXPERT OPINION

 2
                                [JOINT PROPOSED JURY INSTRUCTION NO. 18]
 3
             You have heard testimony from several expert witnesses who testified to their opinions and
 4
     the reasons for their opinions. This opinion testimony is allowed, because ofthe education or
 5   experience of these witnesses.
 6
             Such opinion testimony should be judged like any other testimony. You may accept it or
 7
     reject it, and give it as much weight as you think it deserves, con~i~icring the witness's education and
 8
     experience, the reasons given for the opinion, and all the other eviden~ r in the case.
 9

10

11

12

13

14

15

16

17

18

19

20

zl
22

23

24

25

26

27

28

                                                       12
     JURY INSTRUCTIONS
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 45 of 64




 1                           IMPEACHMENT EVIDENCE- WITNESS[NECESSARY?]

 2
                                [.TOINT PROPOSED JURY INSTRUCTION NO.17]
 3
             The evidence that a witness has lied under oath on a prior occasion may be considered, along
 4
      with all other evidence, in deciding whether or not to believe the witness and how much weight to
 5    give the testimony of the witness and for no other purpose.
 6

 7

 8

 9

10

11

12

13
14'

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      13
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 46 of 64




 1                         CHARTS AND SUMMARIES NOT RECEIVED IN EVIDENCE

 2
                               [JOINT PROPOSED.TURY INSTRUCTION N0.19]
 3
            Certain charts and summaries not admitted into evidence have been shown to you in order to
 4
     help explain the contents of books, records, documents, or other evidence in the case. Charts and
 5
     summaries are only as good as the underlying evidence that supports them. You should, therefore,
 6   give them only such weight as you think the underlying evidence deserves.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     14
        INSTRUCTIONS
        Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 47 of 64




  1                                  CHARTS AND SUMMARIES IN EVIDENCE

 2
                                 [.TOINT PROPOSED JURY INSTRUCTION NO.20]
 3
              Certain charts and summaries may have been received into evidence to illustrate information
 4
       brought out in the trial. Charts and summaries are only as good as the underlying evidence that
 5
       supports them. You should, therefore, give them only such weight as you think the underlying
 6
       evidence deserves.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19 '

20

21

22

23

24

25

26

27

28

                                                       15
         Y                                                                                        t3ls/
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 48 of 64




 1                                      EVIDENCE IN ELECTRONIC FORMAT

 2
                                  [.TOINT PROPOSED JURY INSTRUCTION NO.21]
 3
             Those exhibits received in evidence that are capable of being displayed electronically will be
 4
     provided to you in that form, and you will be able to view them in the jury room. A computer,
 5
     projector, printer and accessory equipment will be available to you in the jury room.
 6
             A court technician will show you how to operate the computer and other equipment; how to
 7
     locate and view the exhibits on the computer; and how to print the c~f~ibits. You wi11 also be
 8
     provided with a paper list of all exhibits received in evidence. You m~l~ request a paper copy of any
 9
     e~chibit received in evidence by sending a note through the clerk
10
             If you need additional equipment or supplies ~ ~~~ i ~~ ~ ~,u have c~u~ stioi~s about how to operate
11
     the computer or other equipment, you may seed ~ n~~te to the clerk, signed h~ ~~v~~r foreperson or by
12
     one or more members ofthe jury. Do not refer t~~ ~ ~r ~i i ~~ us.~ a~1y e~ibit you were aticmpting to view.
13
     If a technical problem or question requires h~lr~,i~-on n~.~i~~tc~~ance or instruction, a court technician
14
     may enter the jury room with il~e Merl. pre~rs~t I~~ ~r tl~;~ ~olc purpose of assuring that the only matter    ~I
15
     that is discussed is the technic~il problem. W'l~en the ~~~ curt r~cht~ician or any nonjuror is in the jury
16
     room,the jury shall not d~~liher<rte. No juror may ~a~ and thing to the court technician or any nonjuror
17
     other than to describe the. recl~nical problem or to seek information about operation ofthe equipment.
18
     Do not discus any e~ibit or any .itip~ct ~~f the case.
19
             The sc~1~; purpose ofproviding ~ill~ ~o11~~ut~r in the jury room is to enable jurors to view the
20
     exhibits recei~ cal in evidence in this cage. You may not use the computer for any other purpose. At
21
     my direction, technicians have taken ,tips to ensure that the computer does not permit access to the
22
     Internet or to any "outsi~ic" tic~bsite, database, directory, game, or other material. Do not attempt to
23
     .alter the computer to obtain access to such materials. If you discover that the computer provides or
24
     allows access to such materials, you must inform the court immediately and refrain from viewing
25
     such materials. Do not remove the computer or any electronic data disk from the jury room, and do
26
     not copy any such data.
27

28

                                                          16
     JURY INSTRUCTIONS
     Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 49 of 64




 1

 2

 3

 4

 5

 6

 7

 8

 9
                                             1~-~~ttr-~2~-tb~f ~tfit~
10
         [DELETED.]
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        17
     Y
     Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 50 of 64




 1

 2

 3

 4

 5
         [DELETED —This instruction has been inserted into Instruction No.30.]
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             18
         TRUCTIONS                                                      No.4:
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 51 of 64




 1                                                    CLAIMS AND DEFENSES

 2
                            [PLAINTIFF'S/DEFENDANT'S PRQPOSED JURY INSTRUCTION NO.29]
 3
              I will now give you specific instructions on the claims to be decided and give you a brief
 4
      summary of the positions of the parties:
 5
              This civil case involves a class action lawsuit. A class action is a lawsuit that has been brought
 6
      by one or more plaintiffs on behalf of a larger group of people who b~~•e similar legal claims. All of
 7
      these people together are called a "class." The Court has appointed Plaintiff Ignacio Perez as the
 8
      class representative and Bursor &Fisher, P.A. as Class Cotir~sel to reprc~ent the class.
 9
              In a class action, the claims of many individuals can he r~:~.,1~ ~ci at: the same time instead of
10
      requiring each member to sue separately. Beeau~~: uC tl~~ larbe number «f~ ci<<ims that are at issue in
11
      this case, not everyone in the class will testif~~. ti",~u m~~~ assume that the evicicr~cc at t1~ is trial applies
12
      to all class members, except as I specifically tell ~,~~u ~~tl~en~~ise. All members ~l the class will be
13'
      bound by the result of'this trial. T1~e E7e~~~1~~ in tl~c clas~c5 who received calls from Rash Curtis are
14
      referred to as the "Class ME~rr~~ers." Rash Curtis ml~~t hay ~~ obtained a person's telephone number
15
      through skip tracing and ealleci that number to b~ ~~ '~(~I~~~~ tilcrnt~cr.~' This case concerns calls made
16
      by Rash Curtis from~hme I ', ZU 1 ?until [date notice is di~~~miilated]. This is referred to as the "Class
17
      Period."
18
              Plai~iti ~=f Ignacio Perez, on b~l~~lt~ 01~ t~nna~utd class members, claims that Defendant Rash
19
      Curtis & As>~~ciates violated the Tele~~hone Consumer Protection Act, 47 U.S.C. § 227, which I will
20
      call the "TCP~1."' b~ calling cellular telephone numbers using an "automatic telephone dialing
21
      system" or a prere~orc~~~I t_~r arti~ci:~l ti~oice. The Plaintiff has the burden ofproving this claim.
22
              Defendant denies the p'laintiff's claim.
23
              The defendant denies this claim and also contends that its calls to the plaintiff's cellular
24
      telephone number were with prior express consent. The defendant has the burden of proof on these
25
      affirmative defenses. The plaintiff denies defendant's affirmative defenses. l
26

27
          1 [The defendant also contends its telephone dialing equipment is not an "automatic telephone
2$    dialing system" because it does not have the capacity to store or produce telephone numbers, using a
      random or sequential number generator, and to dial them.]
                                                             19
         Y 1NSTRUCTTONS                                                                        NO.
         Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 52 of 64




 1                                            ELEMENTS OF A TCPA CLAIM

 2
                                 [PLAINTIFF'S PROPOSED JURY INSTRUCTION NO.30]
 3
               To establish a claim under the TCPA,the Plaintiff must prove the following:
 4
                    1. Defendant's calls to class members were made using an automatic telephone dialing
 5
                        system or using an artificial or prerecorded voice; and
 6
                    2. Class Members' telephone numbers were assigned to cellular telephone services.
 7
               The only exceptions to the TCPA's prohibition relate to cal i n jade for an emergency
 8
       or calls made with the prior express consent of the called party. Plaini i tf does not have to prove that
 9
       Defendant lacked prior express consent to call either Pln i nti fl nr the ~ I ~~`s members to establish this
10
       claim. However, if a claim is established under the TC~I' ~. I>~,len~{an~ is nc,f liable if it can prove tha
11
       it had prior express consent to call.
12
               You are instructed that the G1oba2 (`~~E1nt~ ~. ~ ~ I t,, and I'CN dialers used h~ [)~rendant are
13
       automatic telephone dialing systems, or ATD ~ ~. ~~ i t h i ~ ~ 1 h c rneaning of the TCYA.2
14
               The TCPA does not s~~ciiy a c~etiniti~~n I~~~r ~h~ p{ir~se "prerecorded or artificial voice." You
15 '
       must therefore use the ordi~~ary meaning of~tl~~ }~I~ra~c .~~ ~c>u l~nderstand it.
16
               If you find that Plainti ti'has proved each el~n~t~nt, you must neat determine whether
17
       Defendant has established an .~ f~tii~~»~.~ive defense. If~ ~ tau find that Plaintiff has not proved each
18
       element, you must find for Defena.~nt.
19

20

21

22

23

24

25         2 [Plaintiffs suggested language: The Court has already determined that Defendant's calls to
       Plaintiff were made using an automatic telephone dialing system (Global Connect), that the Global
26     Connect, VIC,and TCN dialers Defendant uses to make calls are automatic telephone dialing systems '.
       within the meaning ofthe TCPA,and that Defendant did not have consent to call Plaintiff Perez.
27
           The Court has not decided if Defendant had consent to ca11 the other Class Members, whether
28     Defendant called Class Members using its Global Connect, VIC, or TCN dialers, and whether
       Defendant called Class Members using an artificial or prerecorded voice.]
                                                       20
       JURY
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 53 of 64




                                                   AFFIRMATIVE DEFENSES
 1

 2                                    [.TOINT PROPOSED JURY INSTRUCTION NO.31)

 3             The only exceptions to liability for a violation ofthe TCPA relate to calls made for an

 4    emergency purpose or with prior express consent. Defendant has the burden of proving prior

 5    express consent.

 6             The TCPA defines "express consent" as consent that is clearly and unmistakably stated. If a

 7    creditor possesses prior express consent, then athird-party debt collcetor has express consent to

 8    make calls on behalf ofthat creditor.

 9            In the debt collection context,"express consent" is c~~nsent t~ call a particular telephone

10    number in connection with a particular debt that is gi~~n h~['ur~ ih~ ~~ul I in question is placed. Under

11    the TCPA,the caller must have the express cons~;:~~~ oi~ ~h~~ person beiii~ ~alle~l.

12             You are instructed that Defendant c~~d n~ ~~ h~~~ ~~ rri~_~r .;xpress consent ~~ ith resE~cct do Plaintiff

13    Ignacio Perez himself.

14            If you find that Defendant has e;taf~l i~l~~~~l ~~n af1irmative defense as to the class members,

15' you must find for Defendant. Lt`you find Lhat 1)~t~ n;i,~nt did not prove an affirmative defense, and

16    you previously found that P I a i «tiff proved the e]~ rncn ~ ~ ~ ~ f ~ ~ I ~ c f ~C:PA claim, you must find for

17    Plaintiff.

18

19

20

21

22

23

24

25

26

27

28

                                                                21
                                                                                                    No.4:16-Cv-033
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 54 of 64




                               Ilv~rRovucTioN To a CLAss AcTlorr[To Discuss]

 2
                                 [.TOINT PROPOSED JURY INSTRUCTION NO.32]


             In this case, there are four classes that have been approved or "certified" by the Court:
 4
             (a) Skip-Trace Class 1: All persons who received a call on their cellular telephones within
             four years of the filing ofthe complaint until the date that class notice is disseminated from
 6           Rash Curtis' DAKCS VIC dialer and/or Global Connect dialer whose cellular telephone
             was obtained by Rash Curtis through skip tracing.
 7
             (b)Skip-Trace Class 2: All persons who received a prerecorded message or robocall on
 8           their cellular telephones [or] landline phones within four years ~~f the filing ofthe
             complaint until the date that class notice is dissemir~~ated from l:a~h Curtis whose telephone
 9
             number was obtained by Rash Curtis through ski~ tracing.
10
             (c) Non-Debtor Class 1: All persons who re~~~ i ~ ~~1 << gall ~~n th~i c- ecllular telephones
11           within four years ofthe filing ofthe complaint until the date ghat ~ lays n~tiee is
             disseminated from Rash Curtis' DAKC~ ~ I c ~ dialer and/or Global C~~nile~t dialer whose
12           telephone number was obtained h~ Rash c urii; ~ hro~~~~h skip tracing anJ lur ~~hom Rash
             Curtis never had adebt-collection u~~ ~~ u f~ t i n ~ I ~ r i ~~ name.
13

14          (d) Non-Debtor Class 2::~~ I1 pers,,~ ~ ~; n h~ ; rccei~~~~~i a prerecorded message or robocall on
            their cellular telephones ~~rJ lail~3linc 7~I~~~n~ ~ ~~ ftilir~ four years ofthe filing of the
15          complaint until the ~1,3t~ that class notice i~ ~ii~~~~ninat~cl. from Rash Curtis whose telephone
            number was obtained by Rash Curtis tlu~ough ~ I~ i F~ tram n ~~ and for whom Rash Curtis has
16          never had adebt-cal Icction account in their na~>>~ .
17          "Class M~rlib~rs~~ ~1,~ l~~~t inc-lode any persons ~vlio provided their cellular telephone in an
1$   application i~~~• credit to a creditor that f~ac opened an account with Rash Curtis in such person's
19   name prior ~o lZash Curtis first placing << c{ll l using ~n automatic telephone dialing system and/or
20   prerecorded ~~oic~~.
21

22

23

24

25

26

27

28

                                                        22
            TRUCTIONS                                                                    No.4:16-Cv-03396-Y
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 55 of 64




 1                                   .,               ..    ~                 ~

 2

 3

 4

 5   iuiraoTrrBr-:ic^
                    c~u'~•,t;•
                       ~o~i    gcricrEt~6i'~aria-~6-a-~'l~'~~l'E~-1~~'.r.


 6

 7          [STRUCK in light of instruction re Caurt's prior determination in Instruction 30.]

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      23
       u
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 56 of 64




 1                                                           TREBLE DAMAGES

 2                           [BASED UPON DEFENDANT'S PROPOSED.TURY INSTRUCTION NO.35]

 3            If you find that Defendant did not prove an affirmative defense, and you previously found the

 4   Plaintiff proved the TCPA claim, you must decide whether treble damages are available. A defendat

 5   may be liable for treble damages under the TCPA if defendant engaged in knowing and/or willfi

 6   violations ofthe TCPA.

 7            To determine whether Defendant has engaged in knowing rind/or willful conduct, you ma

 8   consider whether Defendant called one or more Class Members in ;~c~od faith. When the creditor

 9   client provides the debtor's telephone number to the debt ~~~,1lcctor, the debt collector has agood-fait

10   basis to believe the debtor provided his or her prior eaE,r~~~ cor~scrit ~,, ~h~ creditor-client on whos

11   behalf the debt collector sought to collect a debt hoc ~~~s~ the debt colle~toi- is entitled to rely on th

12   statements and information provided by its c;re~i i 1 ~ ~ r-~ I i ~~ n t.

13            If you find that Defendant engaged in k r~~,~~~i n ~~ ~ ~ r ~ti i Ilful violations oft1i~ TCPA,and you

14   previously found for Plaintiff. }<~u «gust #~t~d ~h~ll i r~~h(e ci;~mages are available. If not, you must find

15   for Defendant on the issue n C t reble damag:;~.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                 24
             TRUCTIONS
        Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 57 of 64




 1

 2

 3

 4

 5

 6

 7    re~SS~gnea           rrt,,,~~ ,-ho ao~ra.,.,~                 + ~, t, t,~ t' ~.t ~   ~t'   ~~ .,7.,;.,+;~~~ ,.oii r~.

 g    ..,..a a .   .,.,.ii..,~.   i.e   a   i.a   vvii i.~,ia:~oi~ivu ii



 9                 [STRUCK —see Pretrial Order No.2 at 11-1?.~

10

11

12

13

14'

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                            25
      ~UxY IrrsTxUCTtoNs                                                                                      No.4:16-Cv-03396-YG
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 58 of 64




 1

 2                        ij~irr,~m~wri~o Dn~nr~or,n Trmv T~romnirnmT~~r ATE Z^97
                              i i~t iii ~    ~,J1 VIJLL
                                                    VV




 3

 4

 5        [WITHDRAWN as parties now agree that the Court shall determine the $amount for

 6   damages.]

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               26
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 59 of 64




 1

 2

 3

 4

 5

 6    r~r

 7          [DENIED.]



 9

10

11

12

13

14

15

16

17
18'

19

20

21

22

23

24

25

26

27

28

                                         27
            l~i1~1~Gy                                           No.4:16-cv-03396-
     Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 60 of 64




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                                    ~# ~    •~ ~ T

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       28
       Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 61 of 64




 1                                                 DUTY OF DELIBERATE

 2
                             [INSTEAD OF JOINT PROPOSED JURY INSTRUCTION NO.24]
 3
              When you go to the jury room,the first thing you should do is choose a foreperson. The
 4
     foreperson should see to it that your discussions are orderly and that everyone has a fair chance to t
 5
     heard.
 6

 7            You will then discuss the case with your fellow jurors to reap h agreement if you can do so.

 8   Your verdict must be unanimous.

 9            It is your duty to talk with one another in the jury ro~~~n and t~~ ~~~i~sider the views of all the
10
     jurors. Each of you must decide the case for yourse~ i, l,ui ~~n ly al~tcr ~~nu h~zi~e considered the
11
     evidence with the other members ofthe jury. { e~ 1 t~r~~~ to ~ h~.nge your mind ii~ ~ c,u are convinced that
12
     your position should be different. You sh~~~~l~i all t~~~ <<~ :~=rcc, But do not give urn ~~~urhonest beliefs
13

14   just because the others think differe a tl ~ .

15            Please do not state y~_~ur opinions t~~~ s~ron~~ I ~ ~~1 the b~~inning of your deliberations or

16   immediately announce hew ~o« plan to vote as ii may inl~~rl~4re ~~tilih an open discussion. Keep an
17   open mind so that ~ ~ ~ n an ~i ~ ~ ~ u r fc li nw jurors can ea;i I~ share ideas about the case.
18
              You should use your comni~~r~ sense. but d~ n~~t use or consider any special training or uniquE
19
     personal ex~~~ rrence that any of you h~.vC in matters involved in this case. Your training or
20
     experience is i.~ot a E~~rt ofthe evidence received in this case.
21

22            You may take brea4:~. ht~t ~.lc~ plot discuss this case with anyone, including each other, until

23   you are all back in the jury room.

24            It is important that you attempt to reach a unanimous verdict but, of course, only if each of
25
     you can do so after having made your own conscientious decision. Do not change an honest belief
26
     about the weight and effect ofthe evidence simply to reach a verdict.
27

28

                                                              29
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 62 of 64




 1                                      COMMUNICATION WITH THE COURT

 2
                                  [.TOINT PROPOSED JURY INSTRUCTION NO.25]
 3
             If it becomes necessary during your deliberations to communicate with me, you may send a
 4
     note through the courtroom deputy, signed by any one or more of you. No member ofthe jury
 S
     should ever attempt to communicate with me except by a signed writing. I will not communicate
 6
     with any member ofthe jury on anything concerning the case except in writing or here in open court
 7
     If you send out a question, I will consult with the lawyers before ails~~ gyring it, which may take some
 8
     time. You may continue your deliberations while waiting far the ans~~°er to any question.
 9
     Remember that you are not to tell anyone—including t1~e court- -h~~~ she jury stands, whether in
10
     terms of vote count or otherwise, until after you hay%~: r~~l~l~~~~l a ulianimr~us ~~erdict or have been
11
     discharged. Do not disclose any vote counts in ~~n~ n~~tc t~~ the court.
12

13

14

15

16

17

1$

19

20

21

22

23

24

25

26

27

28

                                                         30
         INSTRUCTIONS                                                                     No.4:
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 63 of 64




 1                                              RETURN OF VERDICT

 2
                                   [JOINT PROPOSED JURY INSTRUCTION NO.26]
 3
            A verdict form has been prepared for you. [Explain verdict form as needed.] After you have
 4
     reached unanimous agreement on a verdict, your presiding juror should complete the verdict form
 5
     according to your deliberations, sign and date it, and advise the courtroom deputy that you are ready
 6
     to return to the courtroom.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     31
       u                                                                              0.4:16-CV-03396-
      Case 4:16-cv-03396-YGR Document 447 Filed 11/02/20 Page 64 of 64




                                              POLLING THE JURY
 1

 2          After your verdict is read in open court, you may be asked individually to indicate whether

 3   the verdict expresses your personal vote. This is referred to as "polling" the jury and is done to

 4   ensure that each juror has agreed to each decision.
 5
            The verdict forms that you will receive may ask you to answer several questions. You must
 6
     vote separately on each question.
 7
            Each of you will be provided a draft copy ofthe verdict f.~rnis I'or your use in keeping track
 8
     of your own votes.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      32
        INSTRUCTIONS                                                                               fC~•I•'~
